Exhibit 10.02

 

NONQUALIFIED STOCK OPTION AGREEMENT

pursuant to the

LAUREATE EDUCATION, INC.

2005 STOCK INCENTIVE PLAN

 

 

Award Summary

 

Optionee:

No. of Options:

Exercise Price per Option Share:

 

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), made this __________
day of ___________, 20__, evidences the award of ______________ nonqualified
stock options (each an “Option” or collectively the “Options”) that have been
granted to you, _______________________ (“Optionee”), effective as of
____________, 20__ (the “Grant Date”), pursuant to the Laureate Education, Inc.
2005 Stock Incentive Plan (the “Plan”), subject to and conditioned upon the
Optionee’s agreement to the terms described below.  Each Option entitles the
Optionee to purchase one share of common stock, par value $0.01 per share,
(“Common Stock”) of Laureate Education, Inc., a Maryland corporation
(“Laureate”), at $_____ per share.  An executed copy of this Agreement must be
returned to Laureate within 30 days of the date hereof.  If not, the Options
will be null and void.

WHEREAS, the Optionee is now in the employ of, or other service capacity with,
Laureate or a subsidiary or Affiliate (as defined in the Plan) of Laureate
(Laureate, together with all subsidiaries and Affiliates, called collectively
the “Company”), and the Company desires to have the Optionee remain in such
employ or capacity and to afford the Optionee the opportunity to acquire
stockownership in the Company so that the Optionee may have a direct proprietary
interest in the Company’s success; and

WHEREAS, in any such employment and capacity the Company agrees to provide
Optionee with confidential and proprietary information and trade secrets in
addition to those Optionee already has knowledge of, and

WHEREAS, the Company and its stockholders have approved the Plan pursuant to
which the Company may, from time to time, enter into stock option agreements
with certain of its Eligible Employees as therein defined;

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby mutually covenant
and agree as follows:

1.             Terminology

Capitalized terms used in this Agreement are defined in the Plan, unless
otherwise defined herein.

1


--------------------------------------------------------------------------------




2.             Optionee’s Agreement

(a)                                  In consideration of the Options granted to
Optionee pursuant to this Agreement, Optionee agrees and covenants that, except
as specifically authorized by the Company or this Agreement, during the term of
his employment and for a period of two (2) years after Optionee’s employment
with the Company is terminated, by the Optionee or the Company, for any reason,

(i)            Optionee shall not, regardless of his physical location, directly
or indirectly, in any capacity whatsoever, interfere with the business
relationships of the Company or compete or assist in competition with the
Company

(a)          in any country in the world in which the Company itself, or through
its franchisees or licensees, does business, or in regard to which the Company
had been engaged in planning to do business prior to Optionee’s termination of
employment with the Company and

(b) in any of the lines of business in which the Company is engaged as of the
date of this Agreement, or may enter after the date of this Agreement, and for
which line or lines of business Optionee shall have in the course of his
employment with the Company provided services or held duties or
responsibilities.

Optionee acknowledges that examples of such lines of business include, but are
not limited to:

·                  management and expansion of campus-based post-secondary
education;

·                  acquisition and networking educational institutions and
facilities;

·                  planning, location and construction of satellite educational
campuses;

·                  providing distance education in vocational, academic and
professional studies; and

·                  development or offering of learning products for the training
or enhancement of skills of workers.

Optionee further acknowledges that currently the Company conducts campus-based
business in the United States, Mexico, Chile, Brazil and numerous other
countries throughout the world, is also engaged in the business of buying
educational institutions from the pool of such institutions available for
acquisition throughout the world, and provides distance-learning services
throughout the world.

As used herein, competing includes providing management, sales, marketing,
development, or financial assistance to any business effort that is aimed at
offering products or services similar to those provided by the Company or at
acquiring foreign universities for operation.  This Agreement, however, does not
prevent or limit the right of Optionee to own capital or other securities of any
corporation, the securities of which are publicly owned or regularly traded in
the over-the-counter market or on any securities exchange, provided that
Optionee does not acquire beneficial ownership of more than one percent of the
issuer’s outstanding securities of that class.

2


--------------------------------------------------------------------------------




(ii)           Optionee shall not solicit, encourage or induce any franchisee,
customer, supplier, vendor, or contractor of the Company, or any prospect being
actively pursued by the Company, to terminate or adversely modify any business
relationship with the Company, or not to proceed with, or not to enter into, any
business relationship with the Company, nor shall Optionee otherwise interfere
with any business relationship between the Company and any of its franchisees,
customers, suppliers, vendors or contractors; and

(iii)          Optionee shall not, directly or indirectly, encourage or induce
any employee of the Company to terminate his/her employment with the Company,
employ any person employed by the Company, or otherwise interfere with or
disrupt the Company’s relationship with other employees, nor shall Optionee in
any manner, by the provision of information or otherwise, assist in any such
effort by a third party.

(b)                                 As additional consideration, both during and
after the term of this Agreement, Optionee also shall preserve and protect the
confidentiality of, and not disclose to any third party without the Company’s
consent, nor shall he use for his own or any third party’s benefit, the
Company’s proprietary or confidential information and trade secrets, and all
their physical forms, whether disclosed to the Optionee before or after this
Agreement is signed.  The Company’s confidential and/or proprietary information
and/or trade secrets include, but are not limited to vendor and supplier
information, pricing policies, price points, operational methods, marketing
plans and strategies, budgets and projections, acquisition techniques,
strategies, targets and planning, financial analysis and metrics, know-how,
marketing information and techniques, construction methods and models,
compilations of technical, financial, legal or other data, research and
development, ideas, designs, drawings, customer or prospective customer names or
contact information, human resource information and other information related to
customers, prices, financial matters, staffing, accounting and management
methods.  Such information does not include matter that is known or becomes
known to the public without fault of the Optionee, except it shall include
compilations of information drawn from public sources where the compilation is
not known to the public and is of value because of the effort required for its
assembly or where the public information is combined with confidential matter or
subjected to confidential review, analysis or enhancement.  Optionee agrees that
if he should have any question concerning the extent of this obligation, he
shall clear in advance any prospective information disclosure with the Company’s
general counsel.

(c)                                  Optionee acknowledges that the foregoing
covenants are supplemental to any such covenants by which he is already bound
and that they do not replace such pre-existing obligations.  Further, Optionee
agrees that the covenant not to compete in Section 2(a) above is ancillary to
the agreement herein concerning confidential information and to other agreements
between the parties.

(d)                                 Optionee acknowledges and agrees that the
foregoing covenants are reasonable and necessary for the protection of the
Company’s valid business interests.  Optionee further acknowledges that a
violation of any of the covenants will cause immediate and irreparable injury to
the Company, for which injury there is no adequate remedy at law.  Optionee
expressly agrees that in the event of the actual or threatened breach of such
covenants by him, the Company, its successors and assigns shall be entitled to
an immediate injunction by a court of competent jurisdiction preventing and
restraining such breach.  Optionee acknowledges that the granting of such relief
will not be unduly burdensome to him or deprive him of the means to earn a
livelihood.  In the event the Optionee breaches any of the covenants in Section
2(a) above, the two-year period shall

3


--------------------------------------------------------------------------------




automatically toll from the date of the first breach, and all subsequent
breaches, until the resolution of the breach through private settlement,
judicial or other action, including all appeals.  The two-year period shall
continue upon the effective date of any such settlement, judicial, or other
resolution.

(e)                                  It is specifically agreed that each of the
covenants set forth above in Sections 2(a)(i), (ii) and (iii) and 2(b), and any
portions thereof, are severable and if any of them is determined to be invalid
or unenforceable for any reason, the remaining provisions and portions of this
Section 2 shall be unaffected thereby and shall remain in full force to the
fullest extent permitted by law.  If any of the covenants is held invalid or
unenforceable by reason of length of time, area covered or activity covered, or
any combination thereof, or for any other reasons, any court of competent
jurisdiction shall adjust, reduce or otherwise reform any such covenant to the
extent necessary to cure any invalidity and to protect the interests of the
Company to the fullest extent of the law so that the area, time period and scope
of activity restricted shall be the maximum area, time period and scope of
activity the court deems valid and enforceable, and as reformed such covenant
shall then be enforced.

(f)                                  Optionee further agrees to advise the
Company of any and all employment, directorships or other service relationships
he undertakes for the two-year period after he terminates with the Company and
to provide any prospective employer with advance notice of the covenants
contained herein.  Optionee also recognizes the Company’s right to advise any
prospective or actual employer of him concerning the obligations herein.  In any
action for injunctive or other relief in which the Company enforces any of those
obligations, the Company shall be entitled to recover from Optionee the costs,
including reasonable attorneys’ fees, incurred by the Company in the action, in
addition to any other relief awarded by the Court.  

3.             Grant of Options

Subject to the terms and conditions set forth herein, the Company hereby grants
to Optionee, as of the Grant Date, Options to purchase shares of the Common
Stock of Laureate.  The number of shares of Common Stock that may be purchased
and the Exercise Price per share at which such shares may be purchased is
specified above.

4.             Exercisability of Option

(a)                                  Subject to the terms and conditions
described in this Agreement, the Options become vested and exercisable in
installments in accordance with the schedule below:

Percentage of Options

 

Date Vested and Exercisable

25%

 

1st Anniversary of the Grant Date

6.25%

 

Quarterly after 1st Anniversary of the Grant Date

 

(b)                                 To the extent not exercised, installments
shall accumulate and be exercisable by the Optionee, in whole or in part, at any
time on or before the Expiration Date or the earlier termination of the Options.

(c)                                  If Service ceases on account of the
Optionee’s death, vesting and exercisability shall be accelerated to the date of
death in any Options which would have become vested and exercisable within the
12 months following the date of death.

4


--------------------------------------------------------------------------------




(d)                                 If Service ceases on account of the
Optionee’s Retirement (as defined below), vesting and exercisability shall be
accelerated to the date of Retirement in any Options which would have become
vested and exercisable within the 12 months following the date of Retirement. 
Retirement means any of the following:

Optionee’s age and service total 65, with a minimum of 7 years of service;

Optionee’s age and service total 75, with a minimum of 5 years of service;

Optionee has 15 years of service, regardless of age.

For purposes of the definition of “Retirement,” the terms “service” and “years
of service” shall have the meanings ascribed thereto, and as determined, under
Laureate’s 401(k) retirement savings plan, as amended from time to time or any
successor plan.

(e)                                  The Options may be exercised only in
multiples of whole shares of Common Stock and may not be exercised at any one
time as to fewer than one hundred (100) shares of Common Stock, unless the
number of shares of Common Stock purchased at such time is the total number of
shares of Common Stock in respect of which the Options are then exercisable.

(f)                                    In no event shall the Options be
exercisable for a fractional share.

5.             Method of Exercising Option and Payment of Exercise Price

(a)                                  The Options, to the extent exercisable, may
be exercised at any time (the “Exercise Date”) on or before the Expiration Date
or the earlier termination of the Options, unless otherwise provided under
applicable law.  The Options may be exercised by delivering to the Secretary of
the Company or its delegate, from time to time, notice, in such manner and form
as the Committee may require from time to time, specifying the number of shares
of Common Stock to be purchased (the “Notice”), and either (i) cash, certified
or cashier’s check, money order or other cash equivalent acceptable to the
Committee, in its discretion, to the order of Laureate for an amount in United
States dollars equal to the Exercise Price multiplied by the number of shares of
Common Stock specified in the Notice (the “Total Exercise Price”), such payment
to be delivered with the Notice, (ii) in the discretion of the Committee, tender
(via actual delivery or attestation) to the Company of shares of Common Stock
with a Fair Market Value (determined as of the Exercise Date) equal to the Total
Exercise Price, (iii) properly executed, irrevocable instructions, in such
manner and form as the Committee may require from time to time, to effectuate a
broker-assisted cashless exercise in accordance with Regulation T of the Board
of Governors of the Federal Reserve System through a brokerage firm approved by
the Committee, (iv) any other method delivering the Total Exercise Price as
approved by the Committee, or (v) any combination of the foregoing.  An exercise
will not be effective until the Secretary of the Company or his or her delegate
receives all of the foregoing items.  The Committee may, in its discretion,
place limitations on the extent to which shares of Common Stock may be tendered
as payment upon exercise of the Options.

(b)                                 In the event of payment of all or a portion
of the Total Exercise Price in shares of Common Stock, the Total Exercise Price
shall be delivered to the Secretary of the Company not later than the end of the
first business day after the Exercise Date and shall

5


--------------------------------------------------------------------------------




be made by delivery of the necessary stock certificates, with executed stock
powers attached and such other documents that the Secretary may reasonably
request evidencing that the Optionee owns such shares free and clear of liens
and other encumbrance and without restriction on transfer, or by attestation in
such form as the Secretary may request.  If all or a portion of the Total
Exercise Price is paid using shares of Common Stock, then the Notice shall state
an acknowledgement  that payment of the Total Exercise Price is the Optionee’s
liability enforceable by the Company against the Optionee or the Optionee’s
estate.

(c)                                  As soon as practicable after the Exercise
Date, Laureate shall, subject to the receipt of the Total Exercise Price and
withholding tax, if any, issue the number of shares of Common Stock with respect
to which such Options shall be so exercised, and shall deliver a certificate (or
certificates) therefore, or deliver shares of Common Stock electronically or in
certificate form to a designated broker, for the shares issued upon exercise of
the Options.  Any share certificates delivered will, unless the shares of Common
Stock are registered or an exemption from registration is available under
applicable federal and state law, bear a legend restricting transferability of
such shares of Common Stock.

6.             Expiration Date

The Options shall terminate and be of no force or effect after 5:00 p.m. Eastern
Time on the last business day coincident with or prior to the 7th anniversary of
the Grant Date, unless fully exercised or terminated earlier (the “Expiration
Date”).

7.             Termination of Service

(a)                                  Termination of Unexercisable Options If the
Optionee’s Service with the Company ceases for any reason, the Options that,
after giving effect to the provisions of Section 4, are then unexercisable will
terminate immediately upon such cessation.

(b)                                 Exercise Period Following Termination of
Service If the Optionee’s Service with the Company ceases for any reason other
than discharge for Cause, the Options that are then exercisable will terminate
as follows:

(i)            Termination If the Optionee’s Service ceases on account of (a)
termination of Service by the Company other than discharge for Cause (as defined
below) or (b) voluntary termination of Service other than for Disability,
Retirement or death, the Options shall terminate as of the ninetieth (90th)
calendar day following the date of termination or, if earlier, upon the
Expiration Date.  Provided however, that if all or any portion of the 90-day
exercise period shall be a period during which the Optionee is prohibited from
trading in the Common Stock, then such 90-day exercise period shall be extended
by an amount of time equal to any such prohibited period, but in no event beyond
the Expiration Date.

(ii)           Disability If the Optionee’s Service ceases on account of
Disability (as defined below) the Options shall terminate 12 months after the
date of Disability or, if earlier, upon the Expiration Date.  Disability means
the inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve months.  The Committee may require such proof of
total and permanent disability as the Committee in its sole discretion deems

6


--------------------------------------------------------------------------------




appropriate and the Committee’s good faith determination as to whether the
Optionee is totally and permanently disabled shall be final and binding on all
parties concerned.

(iii)          Retirement If the Optionee’s Service ceases on account of the
Optionee’s Retirement (as defined in Section 4), the Options shall terminate
three years after the date of Retirement or, if earlier, upon the Expiration
Date.

(iv)          Death If the Optionee’s Service ceases on account of death or the
Optionee’s death occurs during the periods described in subsections (i), (ii) or
(iii) of this Section 7(b), the Options shall terminate 12 months after the date
of death or, if earlier, upon the Expiration Date.  In the event of death, the
exercisable Options may be exercised by the Optionee’s executor, personal
representative or the person(s) to whom the Options are transferred by will or
the laws of descent and distribution.

(c)                                  Discharge for Cause Notwithstanding
anything in this Agreement to the contrary, the Options will terminate in their
entirety, regardless of whether the Options are then exercisable, immediately
upon the Optionee’s discharge from Service for Cause.  Cause for discharge shall
mean fraud, dishonesty, willful misconduct, gross negligence in the performance
of duties or responsibilities, or failure to perform responsibilities in the
best interests of the Company, each as determined in good faith by the
Committee, which determination shall be conclusive.

(d)                                 Change in Status In the event that
Optionee’s Service is with a business, trade or entity that, after the Grant
Date, ceases for any reason to be part of Laureate or an Affiliate of Laureate,
Service will be deemed to have terminated for purposes of this Section 7 upon
such cessation if the Optionee’s Service does not continue uninterrupted
immediately thereafter with Laureate or an Affiliate of Laureate.

(e)                                  Determinations by the Committee Any
determination made by the Committee with respect to any matter referred to in
this Section 7 shall be final and conclusive on all persons affected thereby.

8.                                       Termination of Options/Clawback Payment

The Options are granted as consideration for, and contingent upon, the Optionee
agreeing to abide by the restrictive covenants set forth in Section 2 of this
Agreement (the “Restrictive Covenants”).  The Optionee further recognizes and
affirms that the Restrictive Covenants are material and important terms of this
Agreement and it would be difficult to ascertain the damages arising from a
violation of the Restrictive Covenants.  Accordingly, notwithstanding anything
herein to the contrary, if the Committee or its delegate, in its sole
discretion, determines that the Optionee has engaged in any activity that
contravenes the Restrictive Covenants, the Optionee agrees that the following
shall occur:

(a)                                  The Options will terminate effective on the
date on which such determination is made, regardless of whether the Options are
vested in whole or in part, unless terminated sooner by operation of another
provision of this Agreement; and

(b)                                 With respect to all Common Stock acquired by
the Optionee through the exercise of the Options (the “Option Shares”), the
Optionee agrees that, within [10] days after receiving from the Company written
notification that the Committee has determined, in good faith, that the Optionee
has violated the Restrictive Covenants, the Optionee will pay to the

7


--------------------------------------------------------------------------------




Company, in United States dollars, for each Option Share, an amount (the “Option
Gain”) equal to the excess, if any, of (i) the Fair Market Value of the Option
Share on the respective exercise date upon which it was acquired, over (ii) the
Exercise Price paid by the Optionee to acquire the Option Share.  The Option
Gain payable will be determined without regard to any market price increase or
decrease after the respective exercise date.  In the sole discretion of the
Committee, the Optionee, in lieu of making such payment of the Option Gain with
respect to an Option Share, may return the Option Share to the Company.  If the
Committee permits such return of Option Shares, then as soon as practicable
after receipt of a stock power, endorsed in blank, and such other documents that
the Committee may reasonably request evidencing that the Optionee owns such
Option Shares free and clear of liens and other encumbrance and without
restriction on transfer, the Company shall pay to the Optionee, without
interest, for each such Option Share returned, the lower of (x) the Exercise
Price paid by the Optionee to acquire the Option Share or (y) the Fair Market
Value of such Option Share on the date the stock power and all other documentary
evidence requested has been received by the Company.

Nothing in this Section 8 will be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including injunctive relief or the recovery of any damages that it may
additionally prove, and all remedies will be cumulative and not affirmative.

9.                                       Coordination With Other Agreements

To the extent that the Optionee is a party to any agreement with the Company
that contains covenants the same as or similar to those set forth in this
Agreement (hereinafter referred to as the “Other Agreement”), the Optionee and
the Company expressly agree that any remedy available to the Company under this
Agreement is in addition to, and does not limit the enforceability of, any
remedy available to the Company under such Other Agreement.

10.           Assignability

Except as otherwise provided herein, these Options are not transferable
otherwise than by will or the laws of descent and distribution or to an entity,
for estate planning purposes, which is directly controlled by the Optionee and
are exercisable during the Optionee’s lifetime only by the Optionee or, during
the period the Optionee is under a legal disability, by the Optionee’s guardian
or legal representative.  No assignment or transfer of these Options, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, except by will, the laws of descent and distribution or except
as provided above, shall vest in the assignee or transferee any interest or
right herein whatsoever, but immediately upon any attempt to assign or transfer
these Options the same shall terminate and be of no force or effect.

11.           Non-Guarantee of Employment or Service Relationship

Nothing in the Plan or this Agreement will alter the at-will or other employment
status or other service relationship of the Optionee with the Company, nor be
construed as a contract of employment or service relationship between the
Optionee and the Company, or as a contractual right to continue in the employ
of, or in a service relationship with, the Company for any period of time, or as
a limitation of the right of the Company to discharge the Optionee at any time
with or without Cause or notice and whether or not such discharge results in the
failure of any of the Options to become exercisable or any other adverse effect
on the Optionee’s interests under the Plan.

8


--------------------------------------------------------------------------------




12.           No Rights as a Stockholder

The Optionee shall not be deemed for any purpose to be a stockholder of Laureate
with respect to the shares represented by these Options until these Options
shall have been exercised, payment and issue have been made as herein provided
and the Optionee’s name has been entered as a stockholder of record on the books
of Laureate.

13.           The Company’s Rights

The existence of these Options shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or other stocks with preference ahead of
or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of the Company’s assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

14.           Adjustments

The Committee may make various adjustments to the Options, including adjustments
to the number and type of securities subject to the Options and the Exercise
Price, in accordance with the terms of the Plan.  In the event of any
transaction resulting in a Change in Control of Laureate, the outstanding
Options will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction or in such other agreement
between the Optionee and Laureate, for the continuation or assumption of such
Options by, or for the substitution of the equivalent awards of, the surviving
or successor entity or a parent thereof.  In the event of such termination, the
Optionee will be permitted, immediately before the Change in Control, to
exercise or convert all portions of such Options that are then exercisable or
which become exercisable upon or prior to the effective time of the Change in
Control.

15.           Preemption by Applicable Laws or Regulations

Anything in this Agreement to the contrary notwithstanding, if, at any time
specified herein for the issue of shares of Common Stock, any law, regulation or
requirements of any governmental authority having appropriate jurisdiction shall
require either the Company or the Optionee to take any action prior to or in
connection with the shares of Common Stock then to be issued, sold or
repurchased, the issue, sale or repurchase of such shares of Common Stock shall
be deferred until such action shall have been taken.

16.           Resolution of Disputes

Any dispute or disagreement which shall arise under, or as a result of, or
pursuant to, this Agreement shall be determined by the Committee in its absolute
and uncontrolled discretion, and any such determination or any other
determination by the Committee under or pursuant to this Agreement and any
interpretation by the Committee of the terms of this Agreement, shall be final,
binding and conclusive on all persons affected thereby.

9


--------------------------------------------------------------------------------




17.                                 Invalidity or Unenforceability.

It is the intention of the Company and the Optionee that this Agreement shall be
enforceable to the fullest extent allowed by law.  In the event that a court
having jurisdiction holds any provision of this Agreement to be invalid or
unenforceable, in whole or in part, the Company and the Optionee agree that, if
allowed by law, that provision shall be reduced to the degree necessary to
render it valid and enforceable without affecting the rest of this Agreement.

18.                                 Waiver.

No delay or omission by the Company in exercising any right under this Agreement
shall operate as a waiver of that or any other right.  A waiver or consent given
by the Company on any one occasion shall be effective only in that instance and
shall not be construed as a bar or waiver of any right on any other occasion.

19.           Amendments

This Agreement may be amended from time to time by the Committee in its
discretion; provided, however, that this Agreement may not be amended in a
manner that would have a materially adverse effect on the Options or shares of
Common Stock as determined in the discretion of the Committee, except (i) as
provided in the Plan or in a written document signed by the Optionee and the
Company, or (ii) for the purpose of promoting the objectives of the Plan and
only, in such case, if all agreements granting Options to purchase shares of
Laureate’s Common Stock pursuant to the Plan that are in effect and not wholly
exercised at the time of such amendment shall also be similarly amended with
substantially the same effect, and any amendment of this Agreement by the
Committee shall, upon adoption thereof by the Committee, become and be binding
and conclusive on all persons affected thereby without requirement for consent
or other action with respect thereto by any such person.  The Company shall give
written notice to the Optionee of any such alteration or amendment of this
Agreement by the Committee as promptly as practical after the adoption thereof. 
The foregoing shall not restrict the ability of the Optionee and the Company by
mutual consent to alter or amend this Agreement in any manner which is
consistent with the Plan and approved by the Committee.  The Optionee and the
Company agree that this Agreement shall be subject to any provision necessary to
assure compliance with federal and state securities laws.

20.           Notice

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing, and may be delivered personally or by mail, postage
prepaid, addressed as follows:  to the Company at 1001 Fleet Street, Baltimore,
Maryland 21202 (Attention:  Office of the Secretary/Legal Department), or at
such other address as the Company, by notice, may designate in writing from time
to time; to Optionee, at the address as shown on the records of the Company, or
at such other address as Optionee, by notice to the Secretary of the Company,
may designate in writing from time to time.

21.                                 Tax Withholding

At the time the Options are exercised, in whole or in part, or at any time
thereafter as requested by the Company, Optionee hereby authorizes withholding
from payroll or any other payment of any kind due to Optionee and otherwise
agrees to make adequate provision for foreign, federal, state and local taxes
required to be withheld, if any, which arise in connection with the Options. 

10


--------------------------------------------------------------------------------




The Company may require a cash payment to cover any withholding tax obligation
as a condition of exercise of the Options or issuance of share certificates
representing shares of Common Stock.

The Committee may, in its sole discretion, permit satisfaction, in whole or in
part, of any withholding tax obligation which may arise in connection with the
Options either by electing to have the Company withhold from the shares of
Common Stock to be issued upon exercise that number of shares, or by electing to
deliver to the Company already-owned shares, in either case having a Fair Market
Value equal to the amount necessary to satisfy the statutory minimum withholding
amount.

22.           Fractional Shares

Any fractional shares concerning an Option shall be eliminated at the time of
exercise by rounding down for fractions of less than one-half (1/2) and rounding
up for fractions of equal to or more than one-half (1/2).  No cash settlements
shall be made with respect to fractional shares eliminated by rounding.

23.           Governing Law and Consent to Jurisdiction

The parties agree that the formation, validity, interpretation and performance
of this Agreement shall be governed and interpreted by the substantive laws of
Maryland, without reference to its rules of conflicts of law.  Optionee also
hereby consents to be subject to personal jurisdiction of the state and federal
courts located in Maryland for any action or proceeding arising from or relating
to this Agreement.

24.                                 Waiver of Right to Jury Trial and
Declaratory Judgment

As a condition of entering into this Agreement, Optionee hereby waives and
relinquishes any right to jury trial or any right to a declaratory judgment he
may now or hereafter have with respect to any dispute arising out of this
Agreement.

25.           Construction

This Agreement is intended to conform in all respects with, and is subject to
all applicable provisions of, the Plan.  Any conflict between the terms of this
Agreement and the Plan shall be resolved in accordance with the terms of the
Plan.  In the event of any ambiguity in this Agreement or any matters as to
which this Agreement is silent, the Plan shall govern.

26.           Nonqualified Nature of Agreement

The Options are not intended to qualify as incentive stock options within the
meaning of section 422 of the Code, and this Agreement shall be so construed. 
Optionee acknowledges that, upon exercise of the Options, Optionee will
recognize compensation income in an amount equal to the excess of the then Fair
Market Value of the shares of Common Stock over the Total Exercise Price and
must comply with the provisions of Section 21 of this Agreement with respect to
any tax withholding obligations that arise as a result of such exercise.

27.           Regulatory Compliance

No Common Stock shall be issued hereunder until the Company has received all
necessary regulatory approvals and has taken all necessary steps to assure
compliance with federal and state

11


--------------------------------------------------------------------------------




securities laws or has determined to its satisfaction and the satisfaction of
its counsel that an exemption from the requirements of the federal and
applicable state securities laws are available.

28.           Incorporation of Plan

This Agreement is entered into under the applicable provisions of the Plan,
which is incorporated by reference and made a part hereof.

{Signature page follows}

12


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and its seal to be affixed hereto, and you, as the
Optionee, have hereunto set your hand and seal, on the dates set forth below.

 

LAUREATE EDUCATION, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SEAL]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE OPTIONEE:

 

 

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

Name:

 

 

 

 

 

 

Date:

 

 

 

 

 

13


--------------------------------------------------------------------------------